MEMORANDUM *
1. Elias argues that (1) his indictment was deficient because it failed to state a *944criminal offense, (2) the federal government’s ability to enforce RCRA in states with authorized programs is unconstitutional, (3) the federal prosecution was unauthorized because there was no violation of state hazardous waste regulations and (4) the general false statements statute, 18 U.S.C. § 1001, is preempted by the Occupational Safety and Health Act’s false statement provision, 29 U.S.C. § 666(g). We do not consider these arguments, which either were already raised and disposed of or could have been raised in Elias’s previous appeal. See United States v. Elias, 269 F.3d 1003 (9th Cir.2001) (affirming Elias’s conviction and remanding to the district court for the limited purpose of resentencing); see also United States v. Nagra, 147 F.3d 875, 882 (9th Cir.1998) (‘When a party could have raised an issue in a prior appeal but did not, a court later hearing the same case need not consider the matter.”).
2. Elias also argues that the district court’s restitution order is not authorized because “full restitution has been made” through workers’ compensation. See U.S.S.G. § 5El.l(b)(l). We do not consider this argument, which Elias did not make to the district court. See United States v. Olano, 507 U.S. 725, 731-37, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993).
AFFIRMED.

 This disposition is not appropriate for publica*944tion and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.